DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-058700 filed March 26, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication, WO 2019/189012, of PCT/JP2019/012562 filed March 25, 2019.
Response to Restriction Election
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on May 2, 2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as obvious over Hitachi (JP S61-253301 machine translation) in view of Makiishi (JP S59-035601 machine translation).
	Regarding claims 1 and 2, Hitachi teaches an example of alloy steel powder (6:36-37) manufactured by water spraying, reduction heating at 950°C for 3 hours in an H2 atmosphere, then classifying into -100 mesh by pulverization (6:36-38, 7:1-2, 5-11) with a final chemical composition (7:12-13) of 1.58% Cu, 0.51% Mo, and Fe (Table 2 No. 36), where the manufacturing process reduces the amount of oxygen to 0.30% or less and results in powder with excellent formability and machinability (4:16-28).
	The process of the prior art (i.e. water spraying, reduction heating, pulverization; Hitachi 6:36-38, 7:1-2, 5-13) is substantially similar to that taught in applicant’s specification to make the claimed alloyed steel powder (applicant’s specification [0051]-[0057]).
Applicant’s Process
Hitachi’s Process
Atomize chemical composition, preferably using water atomization [0053]
Water spraying 6:36-37, 7:9-11
Finish-reduction at 800 to 1000°C in hydrogen [0055]
Finish reduction at 950°C in hydrogen 7:6-7
Cooling rate of 20°C/min or lower [0056]
-
Grinding and classification by sieving into 180 um or less [0057]
Pulverization and classification into -100 mesh (149 um or less) 7:7-8

	
	Hitachi is silent to the alloyed steel powder comprising constituent particles in which Cu is present in a precipitated state with an average particle size of 10 nm or more and the cooling rate of the alloy steel powder after performing finish reduction.
	Makiishi teaches improving the compressibility of atomized steel powder by heating treating in a reducing atmosphere of hydrogen at 900 to 1050°C then cooling at a rate of 5 to 20°C/min (abstract, 1:5-8, 3:26-31, 5:23-32).
	It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hitachi for the cooling rate after finish reduction to be 5 to 20°C/min because below 5°C/min the cooling rate is slow and productivity decreases and above 20°C/min denitrification during cooling is slow and compressibility of the powder is not improved (Makiishi 5:23-32).
	As the composition (Hitachi 7:12-13, Table 2 No. 36) and process (Hitachi 6:36-38, 7:1-2, 5-11; Makiishi abstract, 1:5-8, 3:26-31, 5:26-32) of the prior art are substantially similar to the claimed composition (claim 1) and the process taught in applicant’s specification to make the claimed alloyed steel powder (applicant’s specification [0053]-[0057]), it appears the structure of the prior art  is substantially similar to the structure claimed, including the steel alloyed powder having constituent particles in which Cu is present in a precipitated state with an average particle size of 10 nm or more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,236,411 (US ‘411). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping chemical composition with Cu, Mo, and Fe and the presence of an FCC phase in the microstructure (US ‘411 claim 1). The FCC phase in the microstructure reads on constituent particles in which Cu is present in a precipitated state with an average particle size of 10 nm or more (applicant’s specification [0033], which states “when the particle size is more than 10 nm, the crystal structure of the Cu precipitates is an FCC”).
Related Art
Jang (Jang et al. Structural changes of copper precipitates in a Cu-bearing high strength low alloy steel. Taehan Kumsok, Chaeryo Hakhoechi (2002), 40(1), 14-20. STN abstract.)
	Jang teaches Cu precipitates in a Cu-bearing high strength low alloy steel where precipitates smaller than about 10 nm have a twinned 9R and distorted intermediate structure and precipitates of about 15 nm in diameter have two kinds of structures which are 3R transformed from 9R and multitwinned fcc formed directly from coherent bcc particles by lattice shear deformation (STN abstract).
Nakagawa (Nakagawa et al. Effects of aging temperature on the microstructure and mechanical properties of 1.8Cu-7.3Ni-15.9Cr-1.2Mo-low C, N martensitic precipitation hardening stainless steel. Journal of Materials Science 35 (2000) 2245-2253.)
	Nakagawa teaches stainless steel with 1.8% Cu has a mean size of precipitates enriched with Cu f about 30 nm (abstract). The steel in Nakagawa is in the formed of rolled bars (2.1. Specimen), whereas the claims are directed to an alloyed steel powder.
Schaeffler (Schaeffler. Spray deposition of high-strength low-alloy steels. Electric Furnace Conference Proceedings (199), Volume Date 1989, 47, 415-430.)
	Schaeffler teaches Osprey spray deposition of Cu precipitation strengthened steel where in the as-sprayed condition Cu-rich precipitates about 50 nm in diameter were present (Abstract).
Unami (JP H11-302787 machine translation)
	Unami teaches prealloyed steel powder in which alloying elements in Table 1, including Cu in a range that overlaps with that claimed, is produced by water atomization, mixed with Cu powder and Ni powder, and heat treated at 880°C for 1 hour in a hydrogen atmosphere to form alloy steel powder in which Cu and Ni are partially alloyed ([0035]). 
Yu (Yu et al. Study on Cu precipitate of the low C high strength steel containing Cu and Ni during isochronal tempering. Acta Metallurgica Sinica. Vol. 49, No. 5. May 2013. Pp. 569-575.)
	Yu teaches Cu nanoscale precipitation strengthening in high-strength low-alloy steels, where heat treating conditions change the Cu precipitates (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735